DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, 12, and 19 are objected to because of the following informalities:  
Claim 1 recites in line 10 “NPO resistance”.  This is the first instance of the term “NPO resistance” and thus should be defined in its long form.  It is suggested “NPO resistance” is amended to recite “needle pop-off (NPO) resistance”.  
Claim 7 recites in line 4 “wherein the bevel at least one of has a length of between 1.2 mm and 1.8 mm”.  The phrase “at least one of” is grammatical incorrect in the claim and should be removed from the claim.  
Claim 12 recites in line 9 “NPO resistance”.  This is the first instance of the term “NPO resistance” and thus should be defined in its long form.  It is suggested “NPO resistance” is amended to recite “needle pop-off (NPO) resistance”.  
Claim 19 recites in line 11 “NPO resistance”.  This is the first instance of the term “NPO resistance” and thus should be defined in its long form.  It is suggested “NPO resistance” is amended to recite “needle pop-off (NPO) resistance”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 13-14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites in line 1, “[t]he injection device of claim 11”.  However, claim 11 is directed to a syringe body, not an injection device.  Claim 12 is directed to injection device.  It is unclear whether claim 13 is to depend on claim 11 or claim 12, and the scope of the claim is therefore indefinite.  For purposes of examination, claim 13 will be interpreted to recite “the syringe body of claim 11”. 
Claim 14 recites in lines 2-4, “the cannula”, “the needle hub”, and the needle arrangement.  These limitations lack antecedent basis in the claim.  However, claim 13 recites these elements.  For purposes of examination, claim 14 will be interpreted to depend on claim 13. 
Claim 17 recites in line 1, “[t]he injection device of claim 11”.  However, claim 11 is directed to a syringe body, not an injection device.  Claim 12 is directed to injection device.  It is unclear whether claim 13 is to depend on claim 11 or claim 12, and the scope of the claim is therefore indefinite.  For purposes of examination, claim 17 will be interpreted to recite “the syringe body of claim 11”. 
Claim 18 recites in line 1, “[t]he injection device of claim 11”.  However, claim 11 is directed to a syringe body, not an injection device.  Claim 12 is directed to injection device.  It is unclear whether claim 13 is to depend on claim 11 or claim 12, and the scope of the claim is therefore indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 fails to further limit claim 11, on which it depends.  For purposes of examination, claim 18 will be interpreted to depend from claim 12.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. 2011/0092916 to Tezel.

    PNG
    media_image1.png
    516
    361
    media_image1.png
    Greyscale
Regarding Claim 1, Tezel teaches a syringe body  (Fig. 2, 14) for a syringe for injecting a highly viscous medium, the syringe body having a hollow cylindrical configuration and forming a chamber configured to receive the highly viscous medium (62), the syringe body comprising: a distal end portion; a proximal end portion having an opening through which a piston rod arrangement (18) is insertable into the chamber; and a Luer lock connector (Col. 1, lines 44-50; the distal end engages a luer connector; therefore the distal end comprises a luer connector) formed at the distal end portion, the Luer lock connector comprising an outer cone (See Annotated Fig. 3 below) with a further opening configured to dispense the highly viscous medium and a sleeve-shaped portion with an inner thread (54, 52).  Tezel further teaches the syringe body having a needle retention resistance over 90N (Page 2, Table 1 discloses an average needle detachment force for various testing embodiments; the needle detachment force represents the minimum force which cause a needle to pop off of the syringe, thus the average needle detachment force is interpreted to meet the limitations of minimum NPO resistance; the 4th and 5th testing embodiments produced a minimum NPO resistance of at least 90 N).  
Regarding Claim 2, Tezel teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the syringe body has an average NPO resistance of at least 100 N (Tezel, Page 2, Table 1; the syringe with 3 mm threads achieved an average NPO resistance over 100N when used with a polycarbonate needle with a stepped cavity).
Regarding Claim 11, Tezel teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the minimum NPO resistance of the syringe body is between 90 N and 105 N (Tezel, Page 2, Table 1; the syringe with 3 mm threads when used with a polycarbonate needle achieved an average NPO resistance of 96.0 N which is between 90 and 105 N). 

    PNG
    media_image2.png
    465
    300
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    486
    340
    media_image3.png
    Greyscale
Regarding Claim 12, Tezel teaches an injection device comprising: a syringe body (Fig. 2, 14) having a hollow cylindrical configuration and forming a chamber configured to receive a highly viscous medium (62), the syringe body comprising: a distal end portion; a proximal end portion having an opening through which a piston rod arrangement (18) is insertable into the chamber; and a Luer lock connector (Col. 1, lines 44-50; the distal end engages a luer connector; therefore the distal end comprises a luer connector) formed at the distal end portion, the Luer lock connector comprising an outer cone (See Annotated Fig. 3) with a further opening (22) configured to dispense the highly viscous medium and a sleeve-shaped portion with an inner thread, the syringe body having a minimum NPO resistance of over 90 N (Page 2, Table 1; the syringe with 3mm threads achieves an NPO over 90N when used with a polycarbonate needle); and a piston rod arrangement comprising a piston rod (Fig. 2, 18) and a piston (See Annotated Fig. 2 below), received in the chamber via the opening at the proximal end portion of the syringe body, and guided displaceably in the chamber. 
Regarding Claim 13, Tezel teaches all of the limitations of claim 12 as discussed above, and further teaches a needle arrangement (Fig. 3, 38) having a needle hub (Fig. 3, 42) and a cannula (Fig. 3, 30), wherein the needle hub has a Luer lock connector counterpiece (Fig. 3, 56 and 58) that complements the Luer lock connector of the syringe body and is configured to produce a Luer lock connection between the syringe body and the needle arrangement (Par. 0023; the needle arrangement 38 is a luer connector engageable with the syringe distal end and thus produces a luer lock connection). 
Regarding Claim 14, Tezel teaches all of the limitations of claim 13 as discussed above, and further teaches wherein at least one of: the cannula has a thickness of at least 31 G; or the needle hub comprises an inner cone which, along a longitudinal axis of the needle arrangement, has a length of between 3 mm and 7 mm (Par. 0048; cannula 98 is also able to resist “pop-off” under high forces, and Tezel teaches the cannula may have a gauge greater than 25 and up to about 32 G; therefore Tezel teaches the needle with a thickness of at least 31 G). 
Regarding Claim 15, Tezel teaches all of the limitations of claim 12 as discussed above, and further teaches the device comprising a highly viscous medium (Fig. 2, 62; viscous fluid is a highly viscous medium having a viscosity between 50,000 and 500,000 cps as disclosed in Par. 0025) received in the chamber. 
Regarding Claim 16, Tezel teaches all of the limitations of claim 14 as discussed above, and further teaches wherein the highly viscous medium comprises hyaluronic acid (Par. 0025). 
Regarding Claim 17, Tezel teaches all of the limitations of claim 11 as discussed above, and further teaches wherein the syringe body has an average NPO resistance of at least 100 N (Tezel, Page 2, Table 1; the syringe with 3 mm threads when used with a polycarbonate needle and a stepped cavity achieved an average NPO resistance of 200+ N which is at least 100 N). 
Regarding Claim 18, Tezel teaches all of the limitations of claim 12 as discussed above, and further teaches wherein the minimum NPO resistance of the syringe body is between 90 N and 105 N (Tezel, Page 2, Table 1; the syringe with 3 mm threads when used with a polycarbonate needle achieved an average NPO resistance of 96.0 N which is between 90 and 105 N).

    PNG
    media_image4.png
    517
    335
    media_image4.png
    Greyscale

    PNG
    media_image1.png
    516
    361
    media_image1.png
    Greyscale
Regarding Claim 19, Tezel teaches a method for performing a cosmetic procedure, the method comprising: applying a highly viscous cosmetic preparation to a patient using an injection device (Par. 0022-0025), the injection device comprising: a syringe body  (Fig. 2, 14) having a hollow cylindrical configuration and forming a chamber holding the highly viscous cosmetic preparation (62), the syringe body comprising: a distal end portion; a proximal end portion having an opening; and a Luer lock connector (Col. 1, lines 44-50; the distal end engages a luer connector; therefore the distal end comprises a luer connector) formed at the distal end portion, the Luer lock connector comprising an outer cone (See Annotated Fig. 3 below) Tezel further teaches the syringe body having a needle retention resistance over 90N (Page 2, Table 1; 4th and 5th embodiments); and a piston rod arrangement comprising a piston rod (Fig. 2, 18) and a piston (See Annotated Fig. 2 below), received in the chamber via the opening at the proximal end portion of the syringe body, and guided displaceably in the chamber. 
Regarding Claim 20, Tezel teaches all of the limitations according to claim 19, and further teaches the method wherein the highly viscous cosmetic preparation comprises hyaluronic acid (Par. 0025). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tezel, as applied to claim 1, and further in view of “ISO 80369-7: Small-bore connectors for liquids and gases in healthcare applications. Part 7: Connectors for intravascular or hypodermic applications”, hereinafter “ISO 80369-7”.   
Regarding Claim 3, Tezel teaches all of the limitations of claim 1 as discussed above, but is silent regarding the inner thread has a smallest internal diameter of between 7.05 mm and 7.15 mm.
However, ISO 80369-7 teaches the sleeve-shaped portion of a Luer connector for a syringe having a smallest internal diameter between 7.05 mm and 7.15 mm (Pg. 17-18; Fig. B.3 and Table B.3; diameter j is the smallest internal diameter for the inner thread and should be between 6.8 and 7.2 mm, which includes the range of 7.05 mm to 7.15 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the inner thread of the syringe body taught by Tezel to have a smallest internal diameter between 7.05 mm and 7.15 mm, as taught by the ISO 80369-7 document, in order to comply with the standard ISO requirements for Luer lock connectors, and to reduce the risk of misconnections. 
Regarding Claim 4, Tezel teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the inner thread, at a crest of a thread profile of the inner thread, has a breadth of between 0.44 mm and 0.52 mm. 
However, ISO 80369-7 teaches a crest of a thread profile of the inner thread of a luer connector for a syringe having a breadth of between 0.44 mm and 0.52 mm (Pg. 17-18; Fig. B.3 and Table B.3; dimension m is the breadth of the crest of the thread profile and should be between 0.3 mm and 0.674 mm, which includes the range of 0.44mm to 0.52 mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the breadth of the crest of the thread profile of the inner thread of Tezel to be 0.44 mm and 0.52 mm, as taught by the ISO 80369-7 document, in order to comply with the standard ISO requirements for Luer lock connectors, and to reduce the risk of misconnections. 
Regarding Claim 5, Tezel teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the inner thread, at a root of the thread profile, has a breadth of between 0.85 mm and 0.95 mm. 
However, ISO 80369-7 teaches a root of a thread profile of the inner thread of a luer connector for a syringe having a breadth of between 0.85 mm and 0.95 mm (Pg. 17-18; Fig. B.3 and Table B.3; dimension n is the breadth of the root of the thread profile and should be between 0.3 mm and 0.674 mm, which includes the range of 0.44mm to 0.52 mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the breadth of the crest of the thread profile of the inner thread of Tezel to be 0.44 mm and 0.52 mm, as taught by the ISO 80369-7 document, in order to comply with the standard ISO requirements for Luer lock connectors, and to reduce the risk of misconnections. 
Regarding Claim 6, Tezel teaches all of the limitations of claim 1 as discussed above, but is silent wherein a distal end face of the outer cone protrudes beyond a distal collar of the sleeve-shaped portion by a distance of 2.1 mm to 2.5 mm. 
However, ISO 80369-7 teaches a distal end face of the outer cone protrudes beyond a distal collar of the sleeve-shaped portion by a distance of 2.1 mm to 2.5 mm (Pg. 17-18; Fig. B.3 and Table B.3; dimension c is the distance the outer cone protrudes beyond the distal collar and should be between 2.1 mm to 2.573 mm which includes the range of 2.1 mm to 2.5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the distance a distal face of the outer cone protrudes beyond the distal collar of the sleeve-shaped portion in the syringe of Tezel, to be in the range of 2.1 mm to 2.5 mm, as taught by the ISO 80369-7 document, in order to comply with the standard ISO requirements for Luer lock connectors, and to reduce the risk of misconnections.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tezel, as applied to claim 1, and further in view of US Patent No 3,306,291 to Burke.  
Regarding Claim 7, Tezel teaches all of the limitations of claim 1 as discussed above, and further teaches an inner circumferential surface at the proximal end portion, but is silent regarding the inner circumferential surface having a bevel that tapers the inner circumferential surface as viewed from the proximal end portion in a direction of the distal end portion, wherein the bevel has a length of between 1.2 mm and 1.8 mm, viewed in a direction of a longitudinal axis of the syringe body, or encloses an angle of at least 130 with the longitudinal axis. 
Burke teaches an analogous invention directed to a syringe body (Fig. 7, 140) with an inner circumferential surface at the proximal end, the inner circumferential surface having a bevel (143) that tapers the inner circumferential surface as viewed from the proximal end portion in a direction of the distal end portion (the bevel tapers the surface radially inwards moving from the proximal end to the distal end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the inner circumferential surface of the syringe body of Tezel to comprise a bevel that tapers the inner circumferential surface as viewed from the proximal end portion in a direction of the distal end portion, as taught by Burke, in order to facilitate entry of the plunger into the barrel (Col. 8, lines 57-70). 
The modified device is still silent regarding wherein the bevel has a length of between 1.2 mm and 1.8 mm, viewed in a direction of a longitudinal axis of the syringe body, or encloses an angle of at least 130 with the longitudinal axis. 

    PNG
    media_image5.png
    524
    376
    media_image5.png
    Greyscale
However, Burke teaches another element (Fig. 30 discloses a body means which is to be used with an enclosure means showed in Fig. 31), where the body means has an inner circumferential surface with a bevel (584) which encloses an angle of at least 130 with the longitudinal axis (Col. 18, lines 26-35; an angle of 30 degrees is disclosed which is equivalent to an angle of 150 degrees; See Annotated Fig. below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the beveled surface of the modified device to enclose an angle of at least 130 with the longitudinal axis, as taught by Burke, in order to facilitate the entry of the plunger.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tezel, as applied to claim 1, and further in view of US 2014/0012227 to Sigg.
Regarding Claim 8, Tezel teaches all of the limitations of claim 1, as discussed above, but is silent regarding wherein the syringe body has a maximum total length of 80 mm and a chamber internal diameter of at most 5 mm, wherein a volume of at least 1 ml is receivable in the syringe body. 
Sigg teaches an analogous invention directed to a small volume syringe wherein the syringe body has a maximum total length of 80 mm (Par. 0021) and a chamber internal diameter of at most 5 mm (Par. 0019, the internal diameter may be between 4 mm and 5 mm), wherein a volume of at least 1 ml is receivable in the syringe body (Par. 0022; the syringe may accommodate up to 1.5 mL in the chamber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe body of Tezel to have a maximum total length of 80 mm and a chamber internal diameter of at most 5 mm, wherein a volume of at least 1 ml is receivable in the syringe body, as taught by Sigg, in order to dispense a small volume of medication, as would obvious to one of ordinary skill in the art. 
Furthermore, it would be obvious to one of ordinary skill in the art to modify the syringe body of Tezel have a maximum total length of 80 mm and a chamber internal diameter of at most 5 mm, wherein a volume of at least 1 ml is receivable in the syringe body, since the recited dimensions would perform equally as well as the prior art device.  It has been held that where the only difference between the prior art and the claims is a recitation of the relative dimensions of the claimed device, the claimed device is not patentable distinct over the prior art.  See MPEP 2144.04.IV.A
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tezel, as applied to claim 1, and further in view of US 2019/0070072 to Arakawa. 
Regarding Claim 9, Tezel teaches all of the limitations of claim 1, as discussed above, but is silent regarding wherein the syringe body has, at least in a region of the chamber, a wall thickness of at least 1.7 mm. 
Arakawa teaches an analogous invention directed to a syringe wherein the syringe body has, at least in a region of the chamber, a wall thickness of at least 1.7 mm (Par. 0123). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe body of Tezel to have, at least in a region of the chamber, a wall thickness of at least 1.7 mm, as taught by Arakawa, in order to improve gas barrier performance and maintain suitability for medical packaging (Par. 0017). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tezel, as applied to claim 1, and further in view of Brydson, “Aliphatic Polyolefins other than Polyethylene, and Diene Rubbers”, Page 280.
Regarding Claim 10, Tezel teaches all of the limitations of claim 1, as discussed above, but is silent wherein the syringe body is produced from a plastics material that has an elastic modulus of between 2800 MPa and 3300 MPa. 
However, Brydson teaches a plastics material that has an elastic modulus of between 2800 MPa and 3300 MPa (Page 280, Brydson teaches Ethylene-cyclo-olefin copolymers having a modulus of elasticity in the range of 2600-3200 MPa). Brydson further teaches that such a plastics material is suitable for use in syringes (Par. 280). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe of Tezel to be produced from a plastics material that has an elastic modulus of between 2800-3300 MPa, as taught by Brydson, in order to use a material with good thermal stability and typical polyolefin properties, and which has the ability to be sterilized (Page. 280, lines 33-42). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783